Exhibit 10.2e

 

NORTH CAROLINA    )          )       FOURTH LEASE AMENDMENT FORSYTH COUNTY    )
     

This Fourth Lease Amendment (the “Fourth Amendment”) is made effective as of the
1st day of August, 2007 (the “Amendment Date”), by and between Wake Forest
University Health Sciences, a North Carolina non-profit corporation having its
principal office in Winston-Salem, North Carolina (“Landlord”), and Targacept,
Inc., a Delaware corporation having its principal office in Winston-Salem, North
Carolina (“Tenant”). Unless otherwise defined herein, all of the capitalized
terms of this Fourth Amendment shall have the same meanings ascribed to them in
the Lease effective August 1, 2002, as amended by the First Lease Amendment
effective January 1, 2005 (the “First Lease Amendment”), the Second Lease
Amendment effective March 31, 2006 (the “Second Lease Amendment”), and the Third
Lease Amendment effective January 1, 2007 (the “Third Lease Amendment”) all of
which are hereinafter collectively referred to as the “Lease.”

WITNESSETH:

WHEREAS, Tenant desires to Lease from Landlord and Landlord desires to lease to
Tenant an additional 704 square feet located on the Basement Level of the
Building, and designated as “B17 Server Room” on the Basement Level Floor Plan
attached as Exhibit A-2 upon the terms and for the rents as further set forth
herein; and

NOW, THEREFORE, for and in consideration of the premises, of the rents reserved
and to be paid by Tenant to Landlord, and of the additional mutual covenants of
the parties, the parties hereby agree to amend the Lease as follows:

1. The Lease is amended by:

 

  a. Deleting Exhibit A of the Lease, as amended, and substituting in lieu
thereof the attached Exhibit A, describing the Demised Premises, and deleting
Exhibit A-2 and substituting in lieu thereof the attached Exhibit A-2, which
reflects modifications to the “One Technology Place, Basement Level Floor Plan”
only; and

 

  b. Deleting the table appearing in paragraph 3.1 of the Lease and substituting
in lieu thereof the following table and accompanying notes:

“3.1 Tenant will pay annual rental pursuant to the following schedule (“rsf”
indicates “rentable square foot”):

Initial Term

 

Effective Date

   Demised Premises    3rd & 4th Floors
(40,432 rsf)    1,000 rsf 1st Floor    13,955 rsf 1st Floor
(includes 1,000 rsf)

Commencement Date 8/1/02

   $ 36.00/rsf      —      —  

Amendment Date 1/1/05-12/31/06

   $ 36.00/rsf    $ 15.00/rsf    —  

1/1/07-7/31/07

   $ 36.00/rsf      —      $18.80/rsf Base


($21,862.83/month)

1/1/07-7/31/07

   $ 36.00/rsf      —      $34.59/rsf Upfit
Amortized (a total of
$281,577.01 for the

7-month period)



--------------------------------------------------------------------------------

Renewal Term

 

ONE TECH SPACE TERM

   SF    RENT    COMMENTS   TOTAL ANNUAL
(per month)  

1st Floor:

          

8/1/07-7/31/12

   13,955    $ 18.80/rsf Base      $


$

262,354.00


(21,862.83/mo

  


) 

8/1/07-7/31/12

   13,955    $
  34.59/rsf
Upfit Amortized    Upfit costs of $2.5
million @ 9% / 7 years   $ 482,672.40   

SUBTOTAL

           $ 745,026.40                    

3rd and 4th Floor:

8/1/07-7/31/12

   40,432    $ 33.60/rsf    Current rate is $36/sf
to 7/31/07   $


$

1,358,515.20


(113,209.60

  


) 

1st Floor:

8/1/07-7/31/12

   2,969    $ 18.80/rsf      $


$

55,817.20


(4,651.43

  


) 

SUBTOTAL

           $ 1,414.332.40                    

Basement Level:

8/1/07-7/31/12

   704    $ 10.00/rsf      $


$

7,040.00


(586.67

  


) 

SUBTOTAL

           $ 7,040.00                    

TOTAL:

           $ 2,166,398.80                    

Second Floor*

   20,669      20.00/rsf      $


$

413,380.00


(34,448.33

  


) 

 

* if corresponding Option to Lease is exercised by Tenant

 

2



--------------------------------------------------------------------------------

Second Renewal Term

The annual rent per rentable square foot for all of the space leased during the
Second Renewal Term, if any, shall be equal to the then-existing market rate for
similar space in the Piedmont Triad in North Carolina, as mutually determined in
good faith by Landlord and Tenant. Unless Tenant does not have an interest in
extending the term of the Lease for the Second Renewal Term, Landlord and Tenant
shall exercise the requisite diligence to ensure that they mutually determine
the annual rent per rentable square foot applicable to the Second Renewal Term,
in writing, on or before July 31, 2011.

The annual rent payable during the Initial Term, the Renewal Term, and, if
applicable, the Second Renewal Term (herein collectively “Rent”) is payable in
equal monthly installments in advance on the first day of each calendar month of
each calendar year during the Initial Term, the Renewal Term, and, if
applicable, the Second Renewal Term, prorated for any partial month. Any
increases or decreases in the amount of square footage leased during a month
will be adjusted in the subsequent monthly payment. Rent payments shall be
payable to “Wake Forest University Health Sciences” and sent to Landlord in care
of Controller’s Office, Attention: Doug Edgeton, Medical Center Boulevard,
Winston-Salem, NC 27157.

Except as amended herein, all the terms and conditions of the Lease remain in
full force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Fourth Amendment to be
executed, pursuant to authority duly granted, effective as of August 1, 2007.

 

LANDLORD:     TENANT: Wake Forest University Health Sciences     Targacept, Inc.
By:  

/s/ Douglas L. Edgeton

    By:  

/s/ J. Donald deBethizy

Name:   Douglas L. Edgeton       J. Donald deBethizy Title   Exec. VP & COO    
  President Date: 9/18/07     Date: 9/14/07

 

3



--------------------------------------------------------------------------------

Exhibit A

Demised Premises

The Demised Premises consist of the following:

 

  •  

As of the Commencement Date, all of the third and fourth floors, consisting of
40,432 rentable square feet, including within the meaning of “Premises” or
“Demised Premises” the entire fourth floor of the Building, to be utilized as
Tenant’s laboratory facilities, encompassing 20,216 rentable square feet, and
20,216 rentable square feet of general office space on the third floor;

 

  •  

As of January 1, 2005, an additional 1,000 rentable square feet on the first
floor of the Building, to be utilized as “Tenant’s Storage Space”;

 

  •  

As of January 1, 2007, additional space located on the first floor of the
Building, consisting of 13,955 rentable square feet (inclusive of the 1,000
rentable square feet described above), as depicted on the attached First Level
Floor Plan attached hereto as a part of Exhibit A-2:

 

Rentable square footage*

 

Designation

on

Exhibit A-2 First Floor Plan

 

Color

of

Designated Space on Plan

6,555   Lab-1   blue 2,293   Office-1   purple 3,171   Office-2   olive 1,936  
Office-5   yellow

; and

 

  •  

As of August 1, 2007, further additional space located on the first floor of the
Building, consisting of 2,969 rentable square feet, as depicted on the attached
First Level Floor Plan attached hereto as a part of Exhibit A-2:

 

Rentable square footage

 

Designation

on

Exhibit A-2 First Floor Plan

 

Color

of

Designated Space on Plan

741   Office-3   beige 2,228   Office-4   salmon

 

  •  

As of August 1, 2007, additional space located on the ground floor of the
Building, consisting of 704 rentable square feet, as depicted on the attached
Basement Level Floor Plan attached hereto as a part of Exhibit A-2;

; in each case together with rights of use of and subject to the rights of
others in and to the Common Areas of the Building. Diagrams of the Demised
Premises and Common Areas are as shown on the attached Exhibit A-2 (5 pages).